                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV20-7414-RSWL(JPRx)                                                Date   July 9, 2021
 Title             MIGUEL SOTO v. WASILEH GHANEM JABBAR; ET AL.



 Present: The                    RONALD S.W. LEW, UNITED STATES SENIOR DISTRICT JUDGE
 Honorable
                    Catherine M. Jeang                                                Not Present
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings:                 (IN CHAMBERS) - ORDER TO SHOW CAUSE



       IT IS HEREBY ORDERED that PLAINTIFF show cause in writing not later
than August 2, 2021, why this action should not be dismissed for lack of prosecution as
to defendants.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7.15, oral argument shall not be heard in the above matter unless so ordered by the Court.
The Order to Show Cause will stand submitted upon the filing of briefs.

      Plaintiff is advised that the Court will consider an answer by defendants
WASILEH GHANEM JABBAR dba QUICK STOP LIQUOR AND MARKET; and
PETER K. KIM, or plaintiff’s request for entry of default on these defendants on or
before the above date, as a satisfactory response to the Order to Show Cause.




                                                                                               00      :      00

                                                               Initials of Preparer                   CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
